Citation Nr: 0308334	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder from May 28, 1997, 
to October 22, 2001.  

(The issues of entitlement to service connection for low back 
and neck disorders will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Therein, the RO denied service 
connection for residuals of a head injury and granted service 
connection for post-truamatic stress disorder.  A 30 percent 
disability rating was assigned for PTSD, effective May 28, 
1997.  In a March 2000 rating decision, a 70 percent 
disability rating was assigned, also effective May 28, 1997.  
In October 2002, a 100 percent disability rating was 
assigned, effective October 23, 2001.  

The Board is undertaking additional development on the claims 
of entitlement to service connection for low back and neck 
disorders, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained insofar 
as possible.

2.  The veteran's current scar of the right forehead cannot 
be reasonably disassociated from his in-service scar of the 
right forehead.

3.   From May 28, 1997, to October 22, 2001, the veteran's 
PTSD resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but did not cause 
total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  A scar of the right forehead was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD from May 28, 1997, to October 22, 2001, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As regards the veteran's claim for residuals of a head 
injury, he contends that, in April 1968, during an air 
assault mission, his helicopter was struck, jarring him 
backwards, and that he sustained injuries, including injury 
to his head.  His service personnel records disclose that he 
was awarded the Combat Action Ribbon.

Service medical and personnel records are silent regarding a 
helicopter accident in April 1968.  There is no indication 
that the veteran was treated for head injuries.  However, on 
separation examination in August 1969 there was a scar two 
inches above his right eye.  

On May 28, 1997, the veteran filed claims for entitlement to 
service connection for residuals of a head injury and PTSD, 
among other claims.  

VA outpatient treatment records, including from the Vet 
Canter, dated from 1997 to 1998 show that the veteran had a 
diagnosis of PTSD and that he underwent individual counseling 
for the disorder.  On mental status evaluation in May 1997, 
the veteran's appearance was neat and his manner was friendly 
and cooperative.  His intelligence was average and his speech 
was appropriate.  He was oriented to time, place, and person.  
Memory function was normal and his affect was appropriate.  
The veteran was relaxed and at ease and his judgment was 
good.  He denied delusions, disorganized thinking, 
hallucinations, and suicidal and homicidal thoughts, but 
complained of sleep disturbance.  In July 1997, the veteran 
said that he was able to function enough to hold a job.

In July 1997, the veteran underwent VA examination for PTSD.  
He worked as an aircraft mechanic, as a civilian employee.  
He had never been married, but had had long-term friendships 
with women.  He currently had one friend, and had not had a 
girlfriend in years.  He reported being unable to sustain 
intimate relationships sine returning from Vietnam.  He 
currently lived in his truck, and had never been able to 
settle down in one place.  He reported a suicide attempt in 
1980, and was taken to a crisis center, where he sobered up 
and ceased being suicidal.  He had some difficulty at work 
over standards.  

Mental status examination revealed that the veteran was on 
time for his appointment.  He was casually dressed and clean 
shaven.  He was obviously nervous and twitchy.  He displayed 
emotional labiality, tearing at times.  He was able to relate 
well, but throughout the interview appeared on the edge of 
tears.  He was fully cooperative with the interview process.  
He complained of intrusive thoughts of his military 
experiences on at least a daily basis.  He had nightmares 
several times a month, and awoke with his heart pounding 
several times a month.  He had partial flashback experiences, 
particularly to odors of burnt flesh.  According to the 
examiner, the veteran displayed obvious emotional distress 
while talking.  He avoided activities that reminded him of 
Vietnam and said that he believed that he used alcohol for 
that purpose for years.  He had dissociative forgetting.  He 
had no hobbies or interests.  He felt estranged from other 
people.  He was unable to have loving feelings.  He had a 
foreshortened sense of future.  He had difficulty falling 
asleep and staying asleep, awakening 5 to 6 times at night.  
He had irritable and angry outbursts, and difficulty 
concentrating.  He was hypervigilant and had an acute startle 
response.  

The veteran was alert and oriented times four.  Short-term 
memory was good for four out of four items after three 
minutes.  Long term memory was superficially intact.  Serial 
7s were done at moderate pace and accurately.  He denied 
auditory and visual hallucinations and did not appear within 
the context of the interview to have a formal thought 
disorder.  Affective range was full.  Mood was dysphoric and 
anxious.  He complained of crying spells that forced him to 
pull to the side of the road because of something he heard on 
the radio.  That had happened 3 times so far that year.  He 
denied current suicidal ideation.  He had survivor guilt and 
guilt over acts of commission and omission.  Proverb 
interpretation was good.  He was competent to handle benefit 
payments.  

Diagnostic conclusions were Axis I, post-traumatic stress 
disorder; Axis IV, catastrophic experiences in the military; 
and Axis V, global assessment of functioning, 52; moderate 
difficulty in social and occupational functioning, few 
friends, and conflicts with co-workers.  

In July 1997, the veteran underwent VA examination for 
injuries of the spinal cord.  He stated that he had sustained 
a laceration to his forehead while on active duty in 
Tennessee, and a small scar.  The veteran did not report any 
symptoms associated with residuals of an injury to his head 
from the helicopter accident.  Examination of the head 
revealed a three centimeter, jagged scar.  The examiner 
diagnosed status post scar to the right forehead, well 
healed, no residual problems.     

In July 1998, the veteran's former comrade wrote a lay 
statement on the veteran's behalf.  Therein the comrade 
recounted the helicopter attack/accident in service in April 
1968.  He remembered that an aircraft in his unit was shot 
down near the base, and that the veteran was among the crew 
on that aircraft.  The veteran was placed on nonflight status 
after the incident and part of his injuries included injury 
to the head.  

July 1998 VA outpatient treatment records show an episode of 
syncope and lightheadedness.  The veteran had fainted while 
undergoing a routine laboratory draw.  

In September 1999, the veteran underwent VA examination for 
peripheral nerves.  The claims folder was reviewed, and it 
was noted that, among other things, the veteran was being 
evaluated to determine if there were head injuries consistent 
with his having been in a helicopter accident years ago.  

The examiner noted that, as regarded the head symptoms, there 
was really nothing to go by.  The veteran did not complain of 
any focal or generalized neurological defects.  In the 
assessment section, the examiner stated:

Based on the information provided to me by the patient, 
C-file and evidence based on this examination, the 
patient has  . . . NO neurological symptoms as a 
residual of any injury to his head. 

In October 1999, the veteran underwent VA examination for the 
spine.  Therein it was noted that neurological examination 
was normal.  

In October 1999, the veteran underwent VA examination for 
PTSD.  The claims folder was read.  He was employed and 
working for an airline as a mechanic.  He had been working 
there for a little over 2 years.  Since 1997, the veteran had 
upgraded his living in a truck to living in a motor home 
parked in the parking lot where he worked.  He got the motor 
home because he felt that the walls were closing in on him in 
the back of his pickup truck.  

The veteran reported that he continued to drink alcohol, but 
at a much lower level than in the past.  He was not currently 
involved in a relationship.  He saw a clinical nurse on a 
monthly basis for treatment.  He took antidepressant 
medication and sleeping medication.  

The examiner commented that, in terms of social adjustment, 
the veteran continued to live in an isolated situation, in 
that he lived in a motor home parked in a parking lot at 
work.  The veteran reported that he did not really have any 
friends.  He sometimes communicated with people on the 
internet.  He had recently visited someone he knew in 
Montana.  He continued to have difficulty with some of his 
coworkers whom he regarded as not pulling their weight.  

Mental status examination revealed that the veteran 
remembered the examiner as having interviewed him in 1997; 
and consequently felt more at ease.  He continued to have 
intrusive memories of Vietnam a couple of times a week.  He 
had night mares maybe two or three times a month, from which 
he awoke in a state of physiological arousal.  He had a full-
blown flashback, in the recent past, triggered by noise from 
the police shooting range located next to his place of 
employment.  He hit the ground when he heard the sound, and 
was unable to cope thereafter.  He occasionally felt that he 
saw the jungle when he stared out into the distance; even 
though he retained the awareness that he was not really 
there.  

His affect was initially and superficially more relaxed; 
however, he was tearing and upset when talking about things 
that happened in Vietnam.  He avoided things that reminded 
him of Vietnam, which he found very upsetting.  He read.  He 
bought a war video and watched it over a three day period.  
He had dissociative forgetting and survivor guilt.  He denied 
perpetrator guilt.  His only hobby was playing on the 
computer.  He felt estranged from other people, unable to 
have loving feelings, and he had a foreshortened sense of 
future.  He had a major sleep disorder, which he reported the 
doctor had been trying numerous different medicines with poor 
results.  He was irritable and had difficulty concentrating.  
He was hypervigilant and had an acute startle response (he 
jumped in the interview slightly at the sound of pipes 
knocking overhead).  

The veteran was alert and oriented times 4.  Short-term 
memory was good for four out of four items after 3 minutes.  
Long term memory was superficially intact.  Serial 7's were 
done slowly, carefully, and accurately.  He denied auditory 
or visual hallucinations, although he sometimes heard people 
calling his name.  The examiner stated that the veteran did 
not have a formal thought disorder.  Affect was constricted, 
mood was dysphoric with tearing at times; however at times, 
he was also able to be more relaxed and interactive than he 
was the last time seen for examination.  Those moments were 
brief.  He had a history of a serious suicide attempt a 
number of years ago but no current suicidal ideation or 
homicidal ideation.  Proverb interpretation was mixed.  He 
was competent.  

The diagnoses were Axis I, PTSD, Axis IV, Vietnam, and Axis 
V, GAF of 38; with difficulty in establishing and maintaining 
effective work and social relationships.  In the diagnostic 
analysis, the examiner noted that the veteran continued to 
have PTSD.  He was more relaxed in the interview, and the 
examiner was able to better glimpse the depth of his 
symptomatology.  

In sum, VA outpatient treatment records show that the veteran 
continued individual therapy from 1998 to 2001.  Depressive 
symptoms were noted as were PTSD symptoms.  He continued 
medications for sleep disturbance and insomnia, and 
continuing social isolation was noted.  Irritability was 
noted.  In June and November 1999, the veteran reported that 
things were going well at work with no complaints or concerns 
about his work situation or performance.  His GAF score in 
February 2000 was 60.  The veteran's work was still going 
well in June and September 2000.  In March 2001, he was upset 
by work problems and was advised to take a few days off to 
rest.  In October 2001, it was noted that he had a recent 
incident at work that required counseling.  He was 
subsequently laid off from work.

In January 2002, the veteran's counseling therapist at the 
Vet Center reported that he was recently fired from his job 
and presently incapable of gainful employment, that he lived 
in virtual solitary confinement, and that his GAF scale score 
was 37.

In June 2002, the veteran underwent VA examination for PTSD.  
He was seen by the same examiner, and the examiner again 
reviewed the claims folder.  The examiner noted that there 
had been a change in the veteran's functioning since 9/11.   
The terrorist attack on 9/11 was exceedingly stressful for 
him.  He knew two of the flight attendants personally.  He 
missed 30 days of work after the terrorist attacks.  He could 
not thereafter concentrate or function at his job, and that 
was how he came to lose his job.  

The veteran still lived in a motor home by himself.  He had 
some acquaintances.  He sometimes saw his brother and sister 
who did not live near him.  He was not involved with a church 
or community organizations.  He did not spend his time doing 
much of anything, other than juggling his bills, because he 
had trouble concentrating.  He occasionally looked at 
television.  

Mental status examination showed that the veteran was 
cooperative during the interview.  He had nightmares at least 
once per week, and partial flashbacks.  Affect was 
constricted, and he was anxious.  He had intrusive thoughts 
of Vietnam on a daily basis.  He had difficulty with 
Vietnamese people.  He no longer had any hobbies or 
interests.  He shook whenever he got around an airplane, 
though he used to like flying.  He was unable to have loving 
feelings.  He did not have a foreshortened sense of future.  
He had difficulty falling asleep.  With medicine, he could 
sleep for 4 hours  He had a lot of difficulty concentrating, 
saying he could not read or follow movie plots.  He had an 
exaggerated startle response.  

The veteran was alert and oriented times 4.  Short-term 
memory was good, and long term memory was superficially 
intact.  He made two errors doing serial sevens.  He 
sometimes thought that he heard someone calling his name.  He 
denied visual hallucinations.  He did not have a thought 
disorder.  Affect was constricted.  His mood was dysphoric, 
with prominent anxiety.  There were no suicide attempts.  He 
had fleeting suicidal ideation.  He denied current intent.  
Proverb interpretation was mixed.  He was competent.  

The diagnoses were Axis 1, PTSD; and Axis V, GAF of 23; 
unable to function in almost all areas.  In the examiner's 
opinion, the veteran had severe PTSD, which was exacerbated 
by the terrorist attack on the World Trade Center, which 
reactivated a lot of trauma for him.  He had been unable to 
work, and . . . in all probability, he would never be 
competitively employed again.  It was the examiner's opinion 
that the veteran had total occupational impairment due to his 
service-connected PTSD.  


II.  Legal Analysis

A.  VCAA

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter sent to the veteran by the RO in March 2001, a rating 
decision of January 2002, and a Supplemental Statement of the 
Case in January 2002, the RO provided the veteran and his 
representative with the applicable law and regulations and 
informed him of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate the veteran's claims.  He was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured all 
relevant VA and private treatment records and a series of 
relevant medical examinations.  The veteran provided private 
medical records, lay statements from himself and from a 
comrade in the military.  In a statement from the 
representative in January 2003, it was noted that the veteran 
was on a medical profile in service due to the purported 
helicopter accident; and that morning reports may be 
available.  However, as regards the claim for service 
connection for residuals of a head injury, the Board concedes 
that the purported helicopter incident happened in service.  
See 38 U.S.C.A. § 1154(b) (West 2002).  Therefore, additional 
development on this point is not warranted.  As there is no 
other allegation or indication that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist  
is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of these claims 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


B.  Service connection
 for residuals of a head injury

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the evidence in support of the veteran's claim 
establishes a sufficient basis on which service connection 
for a scar of the right forehead as a residual of a head 
injury may be allowed.  In this regard, there is evidence of 
record to establish that the veteran had a scar two inches 
above his right eye on separation examination in 1969.  There 
is also sufficient medical evidence of the existence of 
current scar of the right forehead, as shown on VA 
examination in 1997.  The findings of a scar in 1997 cannot 
be reasonably disassociated from the scar shown during 
service in 1969.  There is no contrary or opposing evidence 
in this case.  Accordingly, the evidence weighs in favor of 
the veteran's claim.  Service connection is warranted for a 
scar of the right forehead.  

However, the record contains no competent medical evidence 
that the veteran has any other residuals of a head injury for 
which service connection may be granted.  
Review of the medical evidence of record fails to reveal a 
diagnosis of any additional current residuals of a head 
injury.  The VA examiner in September 1999 specifically 
opined that there were no neurological symptoms, and the 
veteran had no complaints of focal or generalized 
neurological defects.  While the Board has found that the 
veteran's contentions regarding the in-service occurrence of 
a head injury to be credible, no current residual disability 
other than a scar has been diagnosed.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  

Any contentions by the veteran that he has current residuals 
of an in-service head injury, other than a scar, are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for any residuals of 
a head injury, other than a scar, is denied.




C.  A higher initial evaluation for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The RO has evaluated the veteran's PTSD at the 100 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), 
effective from October 23, 2001.  This evaluation 
contemplates PTSD which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Examining the evidence dated prior to October 2001, the Board 
finds that the kinds of symptoms and findings contemplated 
for a 100 percent rating were not shown, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name; or total occupational and social 
impairment.    

For example, in May 1997 the veteran's appearance was neat 
and his speech was appropriate.  He was also oriented to 
time, place, and person, his memory function was normal, and 
his judgment was good.  He denied delusions, disorganized 
thinking, hallucinations, and suicidal and homicidal 
thoughts.  More importantly, he said that he was able to 
function enough to hold a job.  In July 1997, the veteran was 
employed as an aircraft mechanic, casually dressed and clean 
shaven, able to relate well, and oriented.  His memory was 
also good and intact.   He denied auditory and visual 
hallucinations and suicidal ideation and did not have a 
formal thought disorder.  The examiner assigned a GAF scale 
score of 52, for only moderate difficulty in social and 
occupational functioning.  Upon VA examination in 1999, the 
veteran was still employed.  He was oriented and his memory 
was good/intact.  He again denied auditory or visual 
hallucinations and suicidal ideation or homicidal ideation, 
and did not have a formal thought disorder.  The examiner 
assigned a GAF of 38, with difficulty in establishing and 
maintaining effective work and social relationships.  VA 
outpatient treatment records revealed that the veteran 
maintained his employment until October 2001, with a GAF 
score in February 2000 of 60.  

Although the veteran had difficulty maintaining 
relationships, both inside and outside of work, the evidence 
does not support a finding of total occupational impairment.  
Rather, the GAF scale scores of 52 and 60 reflect only 
moderate occupational impairment.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  Although a 
GAF scale score of 38 was assigned in 1999, for major 
impairment, the veteran continued to be employed throughout 
the period from 1997 to 2001.  The evidence is clear that he 
was significantly impaired by his PTSD; however, the 70 
percent rating accurately contemplated his symptoms.  A 
rating of 100 percent is not warranted in this case from May 
28, 1997, to October 22, 2001.  Fenderson, 12 Vet. App. at 
126; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


ORDER

Service connection for a scar of the right forehead as a 
residual of a head injury is granted.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD from May 28, 1997, to October 22, 2001, is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

